

115 HR 5731 IH: Securing Our Schools Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5731IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. McCaul (for himself, Mr. King of New York, Ms. McSally, Mr. Donovan, Mr. Gallagher, Mr. Higgins of Louisiana, Mr. Fitzpatrick, Mr. Bacon, Mr. Barletta, Mr. Katko, and Mr. Perry) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Department of Homeland Security to develop a strategy to secure elementary schools,
			 secondary schools, and institutions of higher education from acts of
			 terrorism, active shooters, and other homeland security threats, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Securing Our Schools Act. 2.School security strategy (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity and any other related programs of the Department of Homeland Security referred to in section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H)), shall develop a Department-wide strategy on efforts and activities of the Department related to securing elementary schools, secondary schools, and institutions of higher education from acts of terrorism, active shooters, and other homeland security threats.
 (b)ScopeThe strategy required under subsection (a) shall include the following: (1)A description of the coordination among the components, directorates, and offices of the Department of Homeland Security regarding current and future efforts and activities related to securing elementary schools, secondary schools, and institutions of higher education from acts of terrorism, active shooters, and other homeland security threats.
 (2)A description of ongoing efforts and activities across the components, directorates, and offices of the Department related to securing such schools and institutions from acts of terrorism, active shooters, and other homeland security threats.
 (3)A description of the manner in which the Department works with State, local, tribal, and territorial government organizations on efforts and activities related to securing such schools and institutions from acts of terrorism, active shooters, and other homeland security threats.
 (4)Recommendations for future efforts and activities related to securing such schools and institutions from acts of terrorism, active shooters, and other homeland security threats, and the promotion of such efforts and activities.
				(c)Report
 (1)In generalNot later than 30 days after the development of the strategy required under subsection (a), the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate such strategy and brief such Committees on the operations and activities of the Department related to securing elementary schools, secondary schools, and institutions of higher education from acts of terrorism, active shooters, and other homeland security threats, and the policies and procedures developed for coordinating such efforts and activities.
 (2)FormThe report required under this subsection shall be submitted in unclassified form but may contain a classified annex.
 (d)DefinitionsIn this section: (1)Elementary school; secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 in the Higher Education Act of 1965 (20 U.S.C. 1002).
 3.Homeland security grantsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— (1)in subsection (a)(8), by striking preparedness and inserting security, including planning, training, exercises, information sharing, and target hardening activities; and
 (2)in subsection (b), by adding at the end the following new paragraph:  (6)Firearms (A)In generalA grant awarded under section 2003 or 2004 may not be used for the provision to any person of a firearm or training in the use of a firearm.
 (B)No effect on other lawsNothing in this paragraph may be construed to preclude or contradict any other provision of law authorizing the provision of firearms or training in the use of firearms..
			4.Office of Academic Engagement
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
				
					710.Office of Academic Engagement
 (a)EstablishmentThere is established within the Office of Partnership and Engagement of the Department an Office of Academic Engagement.
 (b)Executive DirectorThe Office of Academic Engagement shall be headed by an Executive Director, who shall report to the Assistant Secretary for Partnership and Engagement.
 (c)FunctionsIn consultation with the heads of relevant components, directorates, and offices of the Department, as appropriate, the Executive Director shall be responsible for the following:
 (1)Conducting outreach and serving as a liaison between the Department and stakeholders in the academic community, including elementary schools, secondary schools, and institutions of higher education.
 (2)Providing information on and awareness of Department programs and assistance related to securing such schools and institutions from acts of terrorism, active shooters, and other homeland security threats.
 (3)Coordinating, as appropriate, exercises and vulnerability assessments related to securing such schools and institutions from acts of terrorism, active shooters, and other homeland security threats.
 (4)Other activities as determined by the Secretary. (d)DefinitionsIn this section:
 (1)Elementary school; secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 in the Higher Education Act of 1965 (20 U.S.C. 1002)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 709 the following new item:
				
					
						Sec. 710. Office of Academic Engagement..
			